The judgment of the court was pronounced by
Eustis, C. J;
This case has been presented for our consideration on two points, ono of which wo can only notice on this appóal. The district judge *226overruled a piba of res judicata made bytlie defendants. This decision we can only review on an appeal from the final judgment1. He also dissolved the injunction on the ground of the insufficiency of the affidavit, and amerced the plaintiffs, and tlieir surety, in damages; and'the plaintiffs have appealed.
The affidavit is clearly deféctive in an essential point, and we think the judge did not err in dissolving the injunction ; but we think the allowance of damages is premature, and we reserve the right to afford the appellees a property indemnity should their cause on its merits entitle them to it.
The judgment dissolving the injunction is therefore affirmed, but without damages, reserving the question for the final decision1 of the cause, as to the damages. Tile judgment being reversed, the appellees must pay the costs of this appeal.